UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2329



MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,

                                               Plaintiff - Appellee,

          versus


MILLIET K. LANHAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-3868-WDQ)


Submitted:   May 31, 2006                  Decided:   June 27, 2006


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Scott B. Elkind, ELKIND & SHEA, Silver Spring, Maryland, for
Appellant. Nell B. Strachan, VENABLE, LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Milliet K. Lanham appeals the district court’s orders

granting summary judgment against her in this civil action under

the Employee Retirement Income Security Act and denying her motion

to reconsider.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See Massachusetts Mut. Life Ins. Co. v. Lanham,

No. CA-04-3868-WDQ (D. Md. Sept. 19 & Oct. 27, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -